Citation Nr: 0310056	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a chronic back 
disability and hypertension.  In January 2000, the veteran 
filed a timely notice of disagreement.  The RO subsequently 
provided the veteran a Statement of the Case (SOC), and, in 
February 2000, the veteran perfected his appeal.  The issues 
were certified to the Board.

The Board further notes that, in a subsequent Supplemental 
Statement of the Case (SSOC) dated in January 2002, the RO 
determined that the veteran had submitted new and material 
evidence to warrant reopening his back claim, and granted him 
service connection for postoperative residuals, disc 
protrusion, lumbosacral spine, assigning an evaluation of 40 
percent.  The veteran has since not asserted entitlement to 
any further benefit relating to his now service-connected 
back disability.  Therefore, the Board finds that the RO's 
January 2002 decision represented a full grant of the benefit 
sought on appeal, and that the matter as to the back claim is 
no longer before the Board.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(even though the Board did advise the veteran of the VCAA in 
an November 2002 letter), and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held 38 C.F.R. § 19.9(a)(2) to be invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The veteran should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claim.

2.  The veteran should also be notified 
by letter of the directives of the VCAA 
and the new heightened duty-to-assist 
regulations, regarding the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
hypertension.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

3.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied, including 
VA re-examination if warranted.

4.  Thereafter, the RO should 
readjudicate the claim of whether new 
and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
hypertension.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the January 
2002 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


